Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 03/01/2022 has a total of 9 claims pending in the application; there are 3 independent claims and 6 dependent claims, all of which are ready for examination by the examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,272,515 B2 [application No.16/337,398], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No. 11,272,515 B2
Claim 1. A base station for a mobile telecommunications network, comprising circuitry configured to: 
       
 obtain information about a signal originating from an entity; transmit signaling stop information to a user equipment; and 
     analyze the information about the signal for determining the entity emitting the signal for interferences analysis.
Claim 1. A user equipment for a mobile telecommunications network, the user equipment comprising: 
     circuitry configured to: 
     receive a signal from a device of the mobile telecommunications network; 
      determine identity information of the device from the signal; 
     transmit the identity information to a base station of the mobile telecommunications network for interferences analysis; 
    perform a minimization of drive test (MDT) to measure a quality of the signal; and 
       transmit, in a separate transmission from the identity information, quality information indicating the quality of the signal to the base station, wherein in a case that the device is an interfering device operating in wireless local area network (WLAN) and the circuitry detects a beacon of the WLAN, the circuitry transmits the identity information indicating a type of the interference device to the base station.
Claim 2. A base station for a mobile telecommunications network, comprising circuitry configured to: 
       





      transmit, to a user equipment of the mobile telecommunications network, information about a presence of at least one reference signal to be measured for interferences analysis.
Claim 6. A user equipment for a mobile telecommunications network, the user equipment comprising: 
     circuitry configured to: 
     receive a signal from a device of the mobile telecommunications network; determine beam information from the signal, the beam information identifying a beam emitted by the device; 
      transmit the beam information to a base station of the mobile telecommunications network for interferences analysis; 
      perform a minimization of drive test (MDT) to measure a quality of the signal; 
     transmit, in a separate transmission from the beam information; quality information indicating the quality of the signal to the base station; and in a case that the device is an interfering device operating in wireless local area network (WAN) and the circuitry detects a beacon of the WLAN, 
     transmit identity information indicating a type of the interference device to the base station.
Claim 3. A base station for a mobile telecommunications network, comprising circuitry configured to: 
     









      configure a user equipment of the mobile telecommunications network to perform a measurement on a received signal.
Claim 11. A user equipment for a mobile telecommunications network, the user equipment comprising: 
     circuitry configured to: 
      receive a signal from a device, the signal based on a first Radio Access Technology (RAT) that differs from a second RAT of the mobile telecommunications network; 
      determine RAT information from the signal, the RAT information indicating information of the first RAT of the device; 
       transmit the RAT information to a base station of the mobile telecommunications network for interferences analysis; 
      perform a minimization of drive test (MDT) to measure a quality of the signal; and transmit, in a separate transmission from the identity information, quality information indicating the quality of the signal to the base station, wherein in a case that the device is an interfering device operating in wireless local area network (WLAN) and the circuitry detects a beacon of the WLAN, the circuitry transmits the identity information indicating a type of the interference device to the base station.


The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application as shown above the table.
   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by JUNG et al. Publication No. (US 2012/0040621 A1).

Regarding claim 1, JUNG teaches a base station for a mobile telecommunications network, comprising circuitry configured to: 
obtain information about a signal originating from an entity (A UE receives an MDT configuration from a network [0132-133] FIG.9); 
transmit signaling stop information to a user equipment (Upon receiving the MDT configuration, the UE starts a validity timer (step S920). The validity timer indicates a lifetime of the MDT configuration. The validity timer may be included in the MDT configuration. This value is called a logging duration. When the UE receives the MDT configuration, the UE sets a value of the validity timer to the logging duration, and then starts the validity timer.[0134-138] FIG.9); and 
analyze the information about the signal for determining the entity emitting the signal for interferences analysis (The UE sends an information response including the logged measurement to the network (step S970). The information response includes a plurality of logged entries included in the logged measurement in an ascending order starting from a first logged entry [0140-144] FIG.9).  

Regarding claim 2, JUNG teaches a base station for a mobile telecommunications network, comprising circuitry configured to: 
transmit, to a user equipment of the mobile telecommunications network, information about a presence of at least one reference signal to be measured for interferences analysis (A UE receives an MDT configuration from a network (step S910). The UE is in an RRC connected mode in which an RRC connection is established with a serving cell. The MDT configuration may include at least one of a logging interval, a reference time, and an area configuration [132-136] FIGs.8 and 9).  

Regarding claim 3, JUNG teaches a base station for a mobile telecommunications network (a user equipment receives an information request to request the logged measurement from a base station [0015-16] FIG.9), comprising circuitry configured to: 
configure a user equipment (User Equipment FIG.10) of the mobile telecommunications network to perform a measurement on a received signal (the base station configure a UE to perform MDT measurements, the UE delivers a logged measurement to a network available at a time of a reporting condition. According to the immediate MDT, after performing the MDT measurement, the UE delivers the measurement to the network at points in time when a configured reporting condition is satisfied. The logged MDT performs the MDT measurement in an RRC idle mode [132-136] FIGs.8 and 9).  

Regarding claim 4, JUNG teaches the base station of claim 3, wherein the measurement is performed as part of a Minimization of Drive Tests measurement configuration (preforming minimization of driving tests (MDT) [0115-116] FIG.7).  

Regarding claim 5, JUNG teaches the base station of claim 3, wherein the measurement is performed as part of a mobility measurement configuration (The UE reports a measurement result to a network at a proper time. The network provides optimal mobility to the UE by using a handover or the like [0066-69] FIG.11).

Regarding claim 6, JUNG teaches the base station of claim 3, wherein the measurement is performed as part of a channel occupancy measurement configuration (measurement of channel occupancy measurement configuration [0041-45] FIG.9).  

Regarding claim 7, JUNG teaches the base station of claim 3, wherein the measurement is performed as part of a user equipment information request/response configuration (request/response configuration [0112-113] FIG.7).  

Regarding claim 8, JUNG teaches the base station of claim 3, wherein the circuitry is further configured to receive, from the user equipment, an availability of the measurement (the UE delivers a logged measurement to a network available at a time of a reporting condition [0116] FIG.9).  

Regarding claim 9, JUNG teaches the base station of claim 8, wherein the circuitry is further configured to receive the availability as Radio Link Failure report (The UE information request message includes a field for indicating whether the UE will report information on a random access process and/or a radio link failure [0112] FIG.9).  


Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472